Citation Nr: 1214712	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for left knee osteoarthritis (OA), to include as secondary to service-connected DDD of the lumbar spine and right knee OA.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected DDD of the lumbar spine and right knee OA.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the Veteran's January 2009 substantive appeal (VA form 9), and attached letter, he limited his appeal to the issues as reflected on the title page. 

Additionally, although the Veteran requested a video conference hearing before a member of the Board in his January 2009 substantive appeal; he subsequently withdrew his request for a video conference hearing. 

As a final introductory matter, in statements made during an August 2008 VA examination and in a January 2009 letter, the Veteran asserted, essentially, that he has been unable to retain substantially gainful employment due to his service-connected low back disability.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for an increased rating. The RO has not expressly develop or adjudicated that issue.  Nevertheless, a TDIU claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that in a January 2009 letter, the Veteran indicated that he was scheduled to begin pain management for his low back disability and was to have injections in his back muscles every two week.  Also, an April 2008 private nerve conduction study (NCS) shows that a mild left and right L5 radiculopathy should be considered.  While the Veteran was afforded an April 2008 VA joints examination in which the VA examiner noted the findings in the private NCS noted above, he diagnosed the Veteran with no evidence of radiculopathy on examination.  This discrepancy should be clarified on remand.  Also, as the Veteran has reported that he is to begin pain management, which shows there may have been a change in the disorder, the Board finds that a new VA spine examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Accordingly, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected low back disability, to include orthopedic and neurological manifestations, to the extent present.

With regard to the claims for service connection for left knee arthritis and a right ankle disability on a secondary basis, although the August 2008 VA examiner opined that these disabilities were not caused by the Veteran's service-connected  low back or right knee disabilities, he failed to address aggravation.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011). The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.   Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

In light of the above, the Board finds that the medical evidence currently of record is insufficient to make a decision on the claims for service connection for left knee OA and a right ankle disability, on a secondary basis, and that an additional VA examination based on a full review of the record is needed to resolve these claims.. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has raised the issue of whether he is entitled to a TDIU as part of his claim for an increased rating for the lumbar spine disability, this issue is also in appellate status.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that if, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected lumbar spine disability prevents him from securing and following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) should be followed.  Those provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities. 38 C.F.R. § 4.16(b) (2011).

In addition, the Veteran should be provided with notice concerning how to substantiate a TDIU pursuant to the Veterans Claims Assistance Act and he should be asked to complete a TDIU claim form.  It is noted that the Veteran appears to have participated in a VA Vocational Rehabilitation program.  Accordingly, any such folder should be associated with the claims folder on remand.

Finally, the Veteran should be requested to provide or identify any additional medical records that are relevant to his claims and that are not already of record.   

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter satisfying the duty to notify provisions with respect to his claim for an increased rating on the basis of TDIU.  Also request that he complete a TDIU claim form.  

In addition, the letter should request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, the Veteran should be asked to identify and authorize VA to obtain medical records from the health care provider who was to provide pain management for his back, as referenced by the Veteran in a January 2009 letter.  If, in the alternative, the appellant wants to obtain and submit additional records, he may do so.  Attempt to obtain all sufficiently identified records and, if the records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Request the Veteran's VA Vocational Rehabilitation / Counseling, Evaluation and Rehabilitation folder and associate it with the claims folder.  

3.  After the above development is complete, the Veteran should be scheduled for a VA spine examination to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected low back disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is  asked to indicate that he or she has reviewed the claims folder.  All indicated tests deemed warranted should be accomplished (which may include NCS, EMG, and x-rays), and all clinical findings reported in detail.

In setting out neurological findings, the examiner should identify any neurological abnormality associated with the lumbar spine disability and provide information concerning the severity of any such abnormality.  In that regard, the examiner is asked to reconcile his/her findings on examination with the findings in the April 2008 private NCS indicating that mild left and right L5 radiculopathy should be considered.

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In addition, incapacitating episodes, to the extent identified, should be set out.

In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.
 
The examiner should set forth all pertinent findings, along with the complete rationale for the conclusions reached.

4.  After steps one and two are complete, the Veteran is to be scheduled for a VA examination, by an examiner with the appropriate expertise, to determine the etiology of the Veteran's left knee OA and a right ankle disability.  The entire claims file must be provided to the examiner, and the examiner should indicate that the claims folder was reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner(s) should opine whether the Veteran's left knee OA and right ankle disability/ies are at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in the Veteran's military service.
 
Further, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's left knee OA and right ankle disability/ies (a) were caused, or (b) are aggravated (made worse) by the Veteran's service-connected low back disability or right knee disability.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee OA and right ankle disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back or right knee disability.

A complete explanation must be given for all opinions and conclusions.

5.  After the above actions have been completed, if the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected lumbar disability prevents him from obtaining and following a substantially gainful occupation, refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration of entitlement to TDIU.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

